In this case the Chief Justice, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of the opinion that the judgment entered by the trial court to which the writ of error herein addressed should be affirmed while Mr. Justice TERRELL, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that said judgment should be reversed; and there being no prospect of a change of judicial opinion, the judgment will be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So.2d Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 So.2d Rep. 452; Quigg, Chief of Police v. Radel,86 Fla. 197, 97 So.2d Rep. 380, and State ex rel, Amos v. Hamwey,87 Fla. 55, 100 So.2d Rep. 796, Yarnell v. Gregory 88 Fla. 91, Broaddus v. Theurer, 92 Fla. ___.
An order will be entered affirming the judgment herein.
All concur. *Page 935